Citation Nr: 1232678	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2009, the Board remanded the issues of entitlement to an increased evaluation for pes planus and entitlement to an increased (compensable) evaluation for hemorrhoids to provide the Veteran a hearing before a Decision Review Officer at the RO.  As the requested hearing was held in March 2010, the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the time that the matters were remanded, the RO granted an increased evaluation of 50 percent for pes planus.  As this represents a full grant of benefits, the issue of entitlement to an increased evaluation for pes planus is not before the Board. 


FINDING OF FACT

The Veteran's service-connected hemorrhoids are not large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for an increased disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess/Hartman  v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270.

Here, the RO's December 2005 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 473.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Additionally, the December 2005 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, the need to submit evidence of how such worsening affected his employment, and the requirements to obtain a higher rating.  See Vazquez-Flores, 580 F.3d at 1275-82.  These notice requirements were provided before the initial adjudication of the claim in February 2006, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112 (2004).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording the Veteran VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2006 and June 2010 VA examinations are adequate for the purpose of rating the Veteran's current service-connected disability as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is currently assigned a noncompensable evaluation for his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is for assignment for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent evaluation is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased (compensable) evaluation for hemorrhoids.  

A July 2005 VA treatment record indicates the Veteran reported having hemorrhoids "on and off."  On physical examination, the VA physician found hemorrhoids with no active bleeding or inflammation.

A September 2005 VA treatment record shows the Veteran complained of having rectal burning and itching for two days.  The VA physician prescribed medication.

In a November 2005 written statement, the Veteran asserted that his service-connected hemorrhoids had gotten progressively worse and were adversely affecting his employment.  The Veteran reported that he had frequent bleeding and fissures.  He stated that the condition "comes and goes," but that when he did have a large fissure, it was extremely painful and took a couple of weeks of sodium baths and medication to control the bleeding after bowel movements.

On VA examination in January 2006, the Veteran reported a history of a small amount of bleeding approximately two to three times per week and occasional rectal discomfort with hard bowel movements.  The Veteran denied any abdominal pain, weight loss, melena, changes in bowel movements, and bowel incontinence and straining.  He denied wearing any pads in relation to fecal leakage or fecal incontinence and was not on any medication for his hemorrhoids at the time.  On physical examination, the VA examiner noted some external skin tags.  The VA examiner did not find active fistula or external hemorrhoids.  Rectal tone was within normal limits.  The VA examiner found a small internal hemorrhoid, but there was no evidence of thrombosis, no evidence of tenderness, and hemoccult was negative for occult blood.  The assessment was "hemorrhoids by history; small internal hemorrhoid present on examination; no active inflammation, thrombosis, or bleeding at this time; rectal fistula, by history; no evidence of recurring fistula at this time."

In the Veteran's June 2006 Notice of Disagreement, he reported frequent bleeding, rectal discomfort, abdominal pain, and fecal leakage.

A May 2009 private treatment record indicates the Veteran was prescribed medication to reduce pain and itching of the rectum from hemorrhoids or fissures.

At a March 2010 hearing with a Decision Review Officer at the RO, the Veteran reported that he had polyps removed a few years ago and that the physician found a fissure when checking his hemorrhoids.  The Veteran testified that spicy foods and dairy products caused irritability.  The Veteran reported that his hemorrhoids were painful and often bled and that as treatment, he usually took a hot shower and applied medication.  He reported seeking medical attention on different occasions in the past.  The Veteran described itching, burning, discomfort, and bleeding that caused him to feel embarrassed in public, and he reported that whenever he sat for a little time, the burning was uncomfortable.  The Veteran testified that "there were not a lot of days that I had to call off [from work] because of the hemorrhoids.  I tried to deal with it.  It has put a cramp in my personal lifestyle."  The Veteran reported that his physician recommended that he continue to use medication and that whenever he bled too badly, he should go to the hospital to make sure it was not anything severe.

On VA examination in June 2010, the Veteran denied a history of hospitalization or surgery; trauma to the rectum or anus; neoplasm; obstetrical injury; spinal cord injury related to the rectum or anus; rectal prolapse; recurrent anal infections; and proctitis.  The Veteran reported a history of frequent rectal bleeding.  His current symptoms included anal itching, burning, difficulty passing stool, pain, and tenesmus.  He denied having any diarrhea or swelling.  The VA examiner noted a history of occasional bleeding from hemorrhoids, which occurred four or more times a year without thrombosis.  There was no history of thrombosis, fecal incontinence, or perianal discharge.  On physical examination, the VA examiner found both internal and external hemorrhoids.  Internal hemorrhoids were 3.0 centimeters, and external hemorrhoids were 3.5 centimeters.  The VA examiner stated the hemorrhoids were reducible.  There was evidence of bleeding, but no evidence of prolapse, thrombosis, fissures, or excessive redundant tissue.  There was no anorectal fistula, no anal or rectal stricture, and no sphincter impairment.  The Veteran reported that he had worked at his current place of employment as a mechanic for two to five years, with no time lost during the past twelve months.  The VA examiner diagnosed internal and external hemorrhoids with no significant effects on the Veteran's usual occupation and no effects on usual daily activities.

An August 2010 VA treatment record shows a diagnosis of "rectal biopsy: mixed tubuloadenomatous and hyperplastic polyp" with an impression of internal hemorrhoids.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for hemorrhoids at any time during the pendency of the appeal.  On VA examination in January 2006, the VA examiner did not find any external hemorrhoids and the single internal hemorrhoid was small.  There was no medical evidence of thrombosis and no active fistula.  In June 2010, although the Veteran had internal hemorrhoids measuring 3.0 centimeters and external hemorrhoids measuring 3.5 centimeters, the VA examiner found the hemorrhoids were reducible.  Although there was evidence of bleeding, the VA examiner did not find evidence of thrombosis, fissures, or excessive redundant tissue.  In summation, the medical evidence of record does not show that during the pendency of the appeal, the Veteran has had hemorrhoids that are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  Furthermore, there is no medical evidence demonstrating fissures and no medical evidence indicating that the Veteran is anemic as a result of his hemorrhoids.  

With regard to the Veteran's assertions, while he is competent to testify to pain, bleeding, and absence from work, he is not competent to provide testimony regarding diagnostic criteria such as large or thrombotic hemorrhoids, fissures, or excessive redundant tissue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because the diagnostic criteria outlined in Diagnostic Code 7336, such as anemia, fissures, and the size and state of hemorrhoids, are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements of the Veteran regarding his symptoms of fissures and bleeding due to fissures are found to lack competency.  As a result, the Board accords greater probative value to the competent medical evidence of record, which does not demonstrate large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Accordingly, the Board finds the competent evidence of record does not support an increased rating for the Veteran's service-connected hemorrhoids.

The Board has also considered whether the Veteran is entitled to an increased evaluation under other pertinent Diagnostic Codes.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence demonstrating impairment of sphincter control, stricture of the rectum or anus, prolapse of the rectum, or fistula in ano.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7332-7335 (2011).

Additionally, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected hemorrhoids.  See Hart, 21 Vet. App. at 505.  Here, there is no evidence that would warrant a compensable rating for the Veteran's service-connected hemorrhoids at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there may have been some fluctuations in the manifestations of the Veteran's service-connected hemorrhoids, the evidence shows no distinct periods of time since service connection became effective during which the hemorrhoids have varied to such an extent that an increased rating would be warranted.  38 C.F.R. 
§ 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected hemorrhoids are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected hemorrhoids reasonably describe the Veteran's disability level.  The competent evidence of record shows that the Veteran's disability is primarily manifested by pain, bleeding, and small, reducible hemorrhoids.  The applicable Diagnostic Code used to rate his disability provides for ratings based on large or thrombotic hemorrhoids, excessive redundant tissues, persistent bleeding, and fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Furthermore, the preponderance of the evidence of record indicates that the Veteran's absence from work has been primarily due to other conditions involving depression and chronic pain in his feet, back, and elbow.  Thus, the effects of the Veteran's disability have been fully considered and are contemplated in the Rating Schedule.  Accordingly, the Board finds that referral for an extraschedular rating is unnecessary at this time.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected hemorrhoids, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) disability rating for service-connected hemorrhoids is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


